Case 8:20-cv-00043-SB-ADS Document 192-45 Filed 05/14/21 Page 1 of 4 Page ID
                                 #:4019




Summary Judgment Ex. 64
Case 8:20-cv-00043-SB-ADS Document 192-45 Filed 05/14/21 Page 2 of 4 Page ID
                                 #:4020
Case 8:20-cv-00043-SB-ADS Document 192-45 Filed 05/14/21 Page 3 of 4 Page ID
                                 #:4021
Case 8:20-cv-00043-SB-ADS Document 192-45 Filed 05/14/21 Page 4 of 4 Page ID
                                 #:4022
